Citation Nr: 0727618	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the upper extremities.

2.  Entitlement to an increased disability rating for 
service-connected left foot cold injury residuals with reflex 
sympathetic dystrophy, evaluated as 10 percent disabling 
prior to August 7, 2000, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of an increased rating for service-connected left 
foot cold injury residuals with reflex sympathetic dystrophy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The veteran has cold injury residuals to the bilateral hands 
and fingers that are related to service.


CONCLUSION OF LAW

Cold injury residuals of the upper extremities were incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The veteran claims that he suffered cold injury to his upper 
extremities in January 1966 while stationed in Korea.  The 
service medical records clearly show the incident that the 
veteran claims caused the cold injury.  In January 1966 at 
about 1800 hours, the veteran and another soldier entered a 
marked mine field to retrieve two birds which they had shot 
earlier in the day.  On their way out of the mine field, the 
veteran stepped on a mine causing a blast injury to the sole 
of his right foot.  After a tourniquet was applied, the other 
soldier lit a fire to attract attention.  At about 2200 
hours, the veteran and the other soldier were evacuated from 
the mine field and taken to the camp dispensary.  The veteran 
was then evacuated by helicopter to the 121st Evacuation 
Hospital.  There, examination of the right foot revealed an 
extensive blast injury to the sole of the right foot from 
just anterior to the heel path including all the toes and 
soft tissues which were also noted to be frozen.  He was 
taken to the operating room where amputation through the mid-
tarsal joint to the tail of the navicula and the calcaneal 
cuboid joint was performed.  He was then transferred to 
Valley Forge General Hospital for follow up treatment.  

The hospitalization treatment records available do not show 
any specific findings of or treatment for frostbite of any 
extremity except the right lower extremity.  The veteran, 
however, has been granted service connection for cold injury 
residuals to the left foot as related to this incident in 
service.

In December 2002 the veteran underwent a VA examination at 
which he reported having incurred frostbite in both hands in 
addition to his feet in January 1966.  He complained 
currently of his hands being very sensitive to cold and, if 
he puts them too close to a cold surface or near an air 
conditioner or fan, the fingers and hands go into intense 
vasospasms, turning pure white, cutting off the blood flow to 
the fingers, tremendous pain ensues and light touch sensation 
and grip are lost.  The examiner stated that this is known as 
Raynaud's phenomenon and is typical of a severe cold injury 
that, treated or untreated, does not respond and goes on to 
be the classic dysfunctional limb associated with frozen 
extremities.  On physical examination, the examiner found the 
veteran to have cold fingers and cold palms and dorsal 
aspects of his hands.  He had mild sensitive and stiff 
fingers.  Deep tendons reflexes were 2+/4+ in the upper 
extremities bilaterally.  He had some numbness along the 
distal fingers bilaterally and loss of light touch dorsally 
in the distal hands and fingers.  There was no significant 
weakness noted but there was some loss of muscle tissue and 
strength bilaterally in the upper extremities.  He also had 
some mild hair loss on the dorsal aspect of the hands and 
fingers and mild shiny atrophic skin on his hands dorsally 
and his fingers.  The examiner assessed the veteran to have 
advanced classic cold injury to the hands and fingers.  The 
examiner placed the injury to have been incurred at the same 
time as his feet and ankles were severely frozen.  The Board 
notes, however, that the examiner did not have the veteran's 
claims file for review and thus his opinions as to the 
etiology of the veteran's cold injury to the upper 
extremities is based solely upon the veteran's self-report.

Although the report of the veteran to the examiner was not 
entirely consistent with what is shown in the service and 
post service records, it is sufficiently consistent to render 
the examination report valid, and while there is no record in 
service of the veteran sustaining cold injuries to the upper 
extremities, the evidence is sufficient to raise a reasonable 
doubt that the veteran's current upper extremity cold injury 
residuals are related to the incident in service.  The 
veteran was clearly exposed to cold weather for a sufficient 
amount of time to suffer injury therefrom to his lower 
extremities.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for cold 
injury residuals to the upper extremities is warranted, and 
the veteran's appeal is granted.
  

ORDER

Entitlement to service connection for cold injury residuals 
of the upper extremities is granted.


REMAND

At a video hearing before the undersigned in July 2007, the 
veteran also presented the issue of an increased rating for 
service-connected left foot cold injury residuals with reflex 
sympathetic dystrophy.  After reviewing the file, the Board 
notes it had been perfected for appeal in February 1998, and 
in a June 2003 rating decision, the RO granted the veteran an 
increased disability rating to 30 percent for this service-
connected disability effective August 7, 2000.  In this 
rating decision, the RO advised the veteran that, because the 
maximum benefit sought had been allowed, this issue was being 
removed from further appellate review.  The RO also noted 
that consideration was given to providing a separate 
evaluation for reflex sympathetic dystrophy.  However, the RO 
indicated that, because the combined rating of the veteran's 
left foot cold injury residuals and service-connected 
disabilities of the left knee (granted secondary to the 
veteran's service-connected right foot amputation) is 40 
percent, the veteran is barred from a higher rating by the 
amputation rule.  The amputation rule limits evaluation of 
disabilities of an extremity to the combined rating for 
amputation at the elective level were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).  The RO selected the 
elective level of amputation to be amputation of the leg at a 
lower level, permitting prosthesis (i.e., below the knee), 
which is evaluated as 40 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5165 (2006).

The Board finds, however, that selecting the elective level 
of amputation as below the knee but combining the veteran's 
left foot disability with his left knee disabilities, is not 
consistent.  The appropriate elective level of amputation 
would be above the knee rather than below the knee.  This 
conforms with the example set forth in 38 C.F.R. § 4.68 that 
indicates that below the knee disabilities may be combined 
with disabilities above the knee, but not to exceed the above 
the knee amputation.  Thus the Board finds that the veteran's 
left lower extremity disabilities may be combined up to at 
least 60 percent pursuant to Diagnostic Code 5162 for 
amputation of the thigh at the middle or lower thirds.  See 
38 C.F.R. § 4.71a (2006).

On remand, the veteran's left foot disability should be 
reevaluated and any additional evaluation made for the 
separate and distinct manifestations of it, as limited by 
what the rating would be were it necessary to amputate the 
leg at an appropriate level above the knee.  Prior to doing 
so, however, additional development must be accomplished to 
determine the current severity of the left foot disability 
since the last VA examination was in December 2002 and VA 
treatment records in the file only are for treatment before 
August 2002.

The Board also notes that changes have been made to VA's duty 
to notify the veteran.  Notice that is compliant with the 
current requirements should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current legal 
requirements.

2.  Obtain the veteran's medical records from 
the VA Medical Center in Gainesville, 
Florida, for treatment for complaints related 
to his left foot disability from August 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected left foot 
disability.  The examiner should comment on 
any additional functional loss due to such 
factors as weakness, fatigability, 
incoordination and pain.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  In 
readjudicating the veteran's claim, all 
separate and distinct manifestations of this 
disability should be evaluated separately to 
the limit permitted by the amputation rule.  
The elective level of amputation selected in 
determining the maximum combined rating of 
the lower left extremity disabilities 
permitted by the amputation rule should not 
be any lower than above the knee.   If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


